United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2599
                         ___________________________

                                Vicente Diaz-Aburto

                       lllllllllllllllllllllDefendant - Appellant

                                            v.

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                               Submitted: July 3, 2019
                                Filed: July 11, 2019
                                   [Unpublished]
                                   ____________

Before KELLY, BOWMAN, and GRASZ, Circuit Judges.
                          ____________

PER CURIAM.

      Vicente Diaz-Aburto directly appeals after he pled guilty to multiple offenses,
under a plea agreement containing an appeal waiver, and the district court1 sentenced

      1
       The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.
him to a prison term at the bottom of the calculated Guidelines range. His counsel
has moved to withdraw, and has filed a brief under Anders v. California, 386 U.S.
738 (1967), which we construe as arguing that the appeal waiver is unenforceable,
that the sentence is illegal or should have been lower, that prosecutorial misconduct
occurred, and that Diaz-Aburto received ineffective assistance of counsel.

       Upon careful de novo review, we conclude that the appeal waiver is valid and
enforceable, and that it applies to the argument that the sentence should have been
lower. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review
of validity and applicability of appeal waiver); United States v. Andis, 333 F.3d 886,
889–92 (8th Cir. 2003) (en banc) (discussing requirements for enforcement of appeal
waiver). As to the illegal-sentence and prosecutorial-misconduct arguments, we
conclude that they provide no basis for relief, because Diaz-Aburto’s prison term was
well below the statutory maximum, and nothing in the record indicates there was
prosecutorial misconduct. See Andis, 333 F.3d at 892 (illegal sentence exception to
general enforceability of appeal waiver is extremely narrow exception; any sentence
imposed within statutory range is not subject to appeal); cf. United States v. Clayton,
787 F.3d 929, 933 (8th Cir. 2015) (discussing requirements for showing prosecutorial
misconduct). As to the ineffective-assistance argument, we decline to consider such
issues on direct appeal. See United States v. Hernandez, 281 F.3d 746, 749 (8th Cir.
2002) (in general, ineffective-assistance claim is not cognizable on direct appeal and
should be addressed in 28 U.S.C. § 2255 action).

      We have also independently reviewed the record pursuant to Penson v. Ohio,
488 U.S. 75 (1988), and have found no non-frivolous issues for appeal outside the
scope of the appeal waiver. Accordingly, we enforce the appeal waiver in part, affirm
the judgment without considering any ineffective-assistance issues, and grant
counsel’s motion to withdraw.
                       ______________________________



                                         -2-